DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Amendment filed on March 7, 2020 in which claims 10-29 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/282,139, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

Accordingly, claims 18 and 27 are not entitled to the benefit of the prior application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “joining at the distal end” (claim 18) “drawstring apparatus” (claim 28) must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 recites “an exterior surface of the pocket wall”, which could read as – the exterior surface of the pocket wall --, since it appears that “an exterior surface” in claim 13 and “an exterior surface of the pocket wall” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11 and 29 recite “wherein the pocket portion fastener attaches to the head portion via the tab comprised thereby” (claim 2) and “the head portion fastener is attached to a tab and the tab attached to the exterior surface of the head portion… wherein the pocket portion fastener is configured to be optionally attached to the head portion fastener” (claim 29) in which Applicant’s Specification gives no clear description of the pocket portion fastener attaching the head portion via the tab as claimed. Here, while it is clear from Applicant's Specification that the “first fastener 125 can be configured to mate with the second fastener 129” in [0012], also in [0007] and [0019] and “the hair cap 100 may comprise a first fastener 125 and a third fastener 127 attached to a tab 120 extending from head portion. In some implementations, the first fastener 125 may be configured to mate with the third fastener 127” in [0014], there is no description of “the pocket portion fastener attaches to the head portion via the tab” or “the head portion fastener is attached to a tab and the tab attached to the exterior 
Further, Applicant’s Specification in [0015], states “the fastener 129 may be secured to a tab 120 by a fastener 125”, here, the second fastener (129) is disclosed as being secured to the first fastener (125) and as disclosed in [0014] the tab 120 includes fastener 127 which fastens to 125. Therefore, based on Applicant’s Specification, the fastener 125 (head portion fastener) – mates with BOTH the 129 (pocket portion fastener) and 127 (attached to tab 120), there is no disclosure as to how the tab 120 with 127 attached and 129 would fasten together. For example: if 125 were the male fastener, 127 and 129 would each be a complementary female fastener, therefore, there is no disclosure as to how both female fasteners 127 (attached to tab 120) and 129 would be configured to mate with one another. Therefore there is no disclosure of the tab 120 (which includes fastener 127) being configured to mate with the pocket portion fastener (129) as claimed. Therefore, there is not enough support for the limitations of “wherein the pocket portion fastener attaches to the head portion via the tab comprised thereby” (claim 2) and “the head portion fastener is attached to a tab and the tab attached to the exterior surface of the head portion… wherein the pocket portion fastener is configured to be optionally attached to the head portion fastener” (claim 29). Therefore, these limitations fail to meet the description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-16, 18-19, 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “wherein the head portion further comprises a tab and the head portion fastener is comprised thereby, wherein the pocket portion fastener attaches to the head portion via the tab comprised thereby”, which is indefinite since it is unclear as to the structures being claimed. Does the head portion fastener comprise a tab? Is a new structure with a tab being introduced? Applicant’s Specification, Specification in [0015], states “the fastener 129 may be secured to a tab 120 by a fastener 125”, here, the second fastener (129) is disclosed as being secured to the first fastener (125), however, it is unclear since, the tab 120 is disclosed in [0014], as “a third fastener 127 attached to a tab 120 extending from head portion. In some implementations, the first fastener 125 may be configured to mate with the third fastener 127”, here, as disclosed in [0014], the tab 120 includes a third fastener 127 (not claimed), that attaches to the first fastener 125 (head portion fastener). Therefore, in [0015], the pocket portion fastener (129) is secured to the head portion fastener (125) and in [0014] the tab 120 includes fastener 127 which fastens to the head portion fastener (125). Based on Applicant’s Specification, the fastener 125 (head portion fastener) – mates with BOTH the 129 (pocket portion fastener) and 127 (attached to tab 120), therefore, with the limitation “a tab and the head portion fastener is comprised thereby, wherein the pocket 
Claim 14 recites “an exterior surface of the pocket wall”, which is indefinite, since it is unclear if “an exterior surface of the pocket wall” is the same “exterior surface” previously recited in claim 13 or if the exterior surface of claim 14 is part of the whole exterior surface recited in claim 13. For purposes of examination, Examiner is interpreting the limitation as part of the exterior surface recited in claim 13. 
Claim 27 recites “wherein the band comprises an adjustment of an effective length of the band”, which is indefinite since it is unclear as to what structure “an adjustment” is referring to. Is “an adjustment” a new structure ie: a type of fastener that adjusts the length of the band or if the adjustment is provided by the expansion and contraction of the band itself. For purposes of examination, Examiner has interpreted “an adjustment” as being provided by the expansion and contraction of the band itself.
fastener 125”, here, the second fastener (129) is disclosed as being secured to the first fastener (125), however, it is unclear since, the tab 120 is disclosed in [0014], as “a third fastener 127 attached to a tab 120 extending from head portion. In some implementations, the first fastener 125 may be configured to mate with the third fastener 127”, here, as disclosed in [0014], the tab 120 includes a third fastener 127 (not claimed), that attaches to the first fastener 125 (head portion fastener). Therefore, in [0015], the pocket portion fastener (129) is secured to the head portion fastener (125) and in [0014] the tab 120 includes fastener 127 which fastens to the head portion fastener (125). Based on Applicant’s Specification, the fastener 125 (head portion fastener) – mates with BOTH the 129 (pocket portion fastener) and 127 (attached to tab 120), therefore, with the limitation of the head portion fastener being “attached to a tab” with “the pocket portion fastener is configured to be optionally attached to the head portion fastener, such that an optional attachment of the pocket portion fastener to the head portion fastener comprises an attachment of an exterior surface of the pocket portion to the head portion”, it is unclear as to how the tab 120 (with 127 attached) and the pocket portion fastener (129) would fasten together. For 
Claim 29 recites “wherein the band is located about a periphery of an opening of the head portion” which is indefinite, since it is unclear if “an opening of the head portion” is the same “head portion opening” previously recited in claim 29 or if the “a periphery of an opening of the head portion” is part of the whole “an opening” previously recited. For purposes of examination, Examiner is interpreting the limitation as being the same opening previously recited.
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 12-16, 18, 21, 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Didier (2007/0056079).
Regarding claim 10, Didier teaches, a hair cap for protecting a wearer's hair (figure 1), the hair cap comprising: a head portion configured to fit about a wearer’s head (4 is configured to fit about a wearer’s head, [0021], figure 1), the head portion having a head portion fastener (4 has 9a, [0025], figure 1); and a pocket portion extending generally downward from a posterior of the head portion (5 extends generally downward from a posterior of 4, [0021], [0022], figures 1 and 2), the pocket portion having a pocket portion fastener (5 has 9b, [0025], figure 1), wherein: the pocket portion is configured to receive a wearer's hair therein (5 is configured to receive a wearer's hair therein, [0021], [0023], figures 2 and 3), wherein a received wearer's hair is generally positioned towards a posterior of the wearer's head (a received wearer's hair is generally positioned towards a posterior of the wearer's head, shown in figure 5); and the pocket portion fastener is configured to be optionally attached to the head portion fastener (9b is configured to be optionally attached to 9a, [0025], [0032], figure 1), wherein an optional attachment of the pocket portion fastener to the head portion fastener comprises an attachment of an exterior surface of the pocket portion to the head portion (an optional attachment of 9b to 9a comprises an attachment of an annotated exterior surface of 5 to 4, annotated figure 1, see also figures 2 and 3) and locates a distal end of the pocket portion on or proximate to the head portion (an optional attachment of 9b to 9a locates an annotated distal end of 5 on or proximate to 4, as shown in figures 2-5, [0032], the distal end is shown in annotated figure 1), wherein: the pocket portion extends generally downward from the posterior of the head 
Regarding claim 12, Didier teaches, wherein the pocket portion fastener is disposed on or about the distal end (9b is disposed on or about the annotated distal end, annotated figure 1).
Regarding claim 13, Didier teaches, wherein the pocket portion comprises a pocket wall continuously circumscribing a perimeter surrounding a long axis of the pocket portion, wherein the pocket wall has an interior surface and an exterior surface (5 comprises an annotated pocket wall continuously circumscribing a perimeter surrounding a long axis of 5, the annotated pocket wall has an annotated interior surface and an annotated exterior surface, [0023], annotated figure 1, see also figures 2 and 3).
Regarding claim 14, Didier teaches, wherein the pocket portion fastener is configured to attach an exterior surface of the pocket wall (9b is configured to attach an exterior surface of the annotated pocket wall, annotated figure 1, see also figures 2 and 3).
Regarding claim 15, Didier teaches, wherein the pocket wall comprises an anterior exterior surface of the pocket portion, and the pocket portion fastener is disposed thereon (the annotated pocket wall comprises an annotated anterior exterior 
Regarding claim 16, Didier teaches, wherein the pocket wall comprises a posterior exterior surface of the pocket portion, and the pocket portion fastener is disposed thereon (the annotated pocket wall comprises an annotated posterior exterior surface of 5, and 9b is disposed thereon, annotated figure 1, labeled claim 16, Examiner notes: in as much as Applicant has claimed, 9b is disposed on a posterior exterior surface of 5).
Regarding claim 18, Didier teaches, wherein the pocket wall terminates in a joining at the distal end (“It is formed from two lateral walls of parallelepipedal general shape fixed to one another along one of their long sides 2 and one of their two short sides 3 so as to delimit a first pocket 4 arranged at the proximal end of the long cap, forming a cap, and a second pocket 5 arranged at the distal end of the long cap that makes it possible to draw together the floating mass of hair 6 and to hold it in place”, [0021], “The two lateral walls are fastened together by sewing”, [0026], therefore, 8 in a joining at the annotated distal end, annotated figure 1, see also [0022]).
Regarding claim 21, Didier teaches, wherein the pocket portion is U-shaped (5 is U-shaped, figures 1 and 2).
Regarding claim 25, Didier teaches, further comprising a band configured to assist in a securing of the head portion to a head of a wearer, wherein the band is located about a periphery of an opening of the head portion configured to receive a wearer's head (10 is configured to assist in a securing of 4 to a head of a wearer, 
Regarding claim 26, Didier teaches, wherein the band is an elastic band (“One portion of the non-sewn edges of the lateral walls, located close to the proximal end of the long cap, is provided with elasticated gathers 10”, [0027], therefore, 10 is an elastic band, figure 1).
Regarding claim 27, Didier teaches, wherein the band comprises an adjustment of an effective length of the band and is thereby configured to provide an adjustment of a dimension of the opening of the head portion configured to receive a wearer's head (with 10 being “elasticated gathers”, 10 comprises an adjustment of an effective length of the band and is thereby configured to provide an adjustment of a dimension of the opening of 4 configured to receive a wearer's head, here, the elasticated gathers of 10 would provide an adjustment of an effective length of 10, for example: when stretched 10 the effective length of 10 would be greater which provides a larger dimension of the opening of 4 configured to receive a wearer's head).





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Didier (2007/0056079) in view of Turgeon (1,726,936).
Regarding claim 11, Didier teaches, the head portion fastener (9a, [0025, figure 1), wherein the pocket portion fastener attaches to the head portion (9b attaches to 4, [0025], [0032], figure 1).
Didier fails to teach, wherein the head portion further comprises a tab and the head portion fastener is comprised thereby, wherein the pocket portion fastener attaches to the head portion via the tab comprised thereby.
Turgeon, headwear with fasteners, teaches, a tab and the fastener is comprised thereby (“each section is preferably reinforced at points under-lying the coacting, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the head portion fastener of Didier a tab as taught by Turgeon; in order to provide a reinforcement layer for the fastener.
The combined references teach, wherein the head portion further comprises a tab and the head portion fastener is comprised thereby, wherein the pocket portion fastener attaches to the head portion via the tab comprised thereby (4 of Didier further comprises a tab (as combined above as taught by Turgeon) and 9a of Diddier is comprised thereby, 9b of Diddier attaches to 4 of Diddier via the tab (as combined above as taught by Turgeon) comprised thereby, see 112b rejection above regarding claim interpretation).
Claims 17, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Didier (2007/0056079) in view of Campbell et al. (2008/0010721)[Campbell].
Regarding claim 17, Didier teaches, the interior surface of the pocket wall (Didier, annotated figure 1).
While Didier discloses that hair cap 1 “consist[s] of absorbent fabric of the terry-toweling type”, [0013], Didier fails to teach, wherein at least a portion of the interior surface of the pocket wall comprises silk.
Campbell, a liner for head gear, Abstract, teaches, wherein at least a portion of the interior surface of the wall comprises silk (“The invention is a lining comprised of two layers so that a layer of soft, highly absorbent, and breathable material--such as silk--rests on the head of the wearer, and so that another layer of absorbent, breathable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make add to the interior surface of the pocket wall of Didier, a layer of silk as taught by Campbell; in order to provide the user a hair cap with “two layers so that a layer of soft, highly absorbent, and breathable material--such as silk--rests on the head of the wearer, and so that another layer of absorbent, breathable material with loops of thread arching away from the fabric on one side--such as cotton terry--rests on top of the silk. These two layers allow for increased comfort…and allow for the wicking away of sweat, water and other liquids from the head of the wearer and into the lining”, [0056]. 
Regarding claim 23, Didier teaches, wherein the head portion comprises an interior surface and at least a portion of the interior surface of the head portion comprises a material (4 comprises an interior surface and at least a portion of the interior surface of 4 comprises a material, annotated figure 1).
While Didier discloses that 1 “consist[s] of absorbent fabric of the terry-toweling type”, [0013], Didier fails to teach, wherein at least a portion of the interior surface of the pocket wall comprises silk.
Campbell, a liner for head gear, Abstract, teaches, teaches, wherein the head portion comprises an interior surface and at least a portion of the interior surface of the head portion comprises silk (“The invention is a lining comprised of two layers so that a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make add to the interior surface of the head portion of Didier, a layer of silk as taught by Campbell; in order to provide the user a hair cap with “two layers so that a layer of soft, highly absorbent, and breathable material--such as silk--rests on the head of the wearer, and so that another layer of absorbent, breathable material with loops of thread arching away from the fabric on one side--such as cotton terry--rests on top of the silk. These two layers allow for increased comfort…and allow for the wicking away of sweat, water and other liquids from the head of the wearer and into the lining”, [0056]. 
Regarding claim 24, Didier teaches, wherein the pocket portion comprises an interior surface and at least a portion of the interior surface of the pocket portion comprises a material (4 comprises an interior surface and at least a portion of the interior surface of 4 comprises a material, annotated figure 1).
While Didier discloses that 1 “consist[s] of absorbent fabric of the terry-toweling type”, [0013], Didier fails to teach, wherein the pocket portion comprises an interior surface and at least a portion of the interior surface of the pocket portion comprises silk.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make add to the interior surface of the pocket portion of Didier, a layer of silk as taught by Campbell; in order to provide the user a hair cap with “two layers so that a layer of soft, highly absorbent, and breathable material--such as silk--rests on the head of the wearer, and so that another layer of absorbent, breathable material with loops of thread arching away from the fabric on one side--such as cotton terry--rests on top of the silk. These two layers allow for increased comfort…and allow for the wicking away of sweat, water and other liquids from the head of the wearer and into the lining”, [0056]. 

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Didier (2007/0056079) in view of Clarke (2012/0079643).
Regarding claim 19, Didier teaches, wherein the pocket wall protects and fully encases hair received therein (8 protects and fully encases hair received therein, [0021], [0030], figures 1-5).
Didier fails to teach, wherein the pocket wall protects and fully encases hair received therein without either of a twisting of the pocket wall about the long axis, or an optional attachment of the pocket portion fastener to the head portion fastener.
Clarke, a head cover, Abstract, teaches, wherein the pocket wall protects and fully encases hair received therein without either of a twisting of the pocket wall about the long axis, or an optional attachment of the pocket portion fastener to the head portion fastener (30 protects and fully encases hair received therein without either of a twisting of the pocket wall about the long axis, or an optional attachment of the pocket portion fastener to the head portion fastener, “the wearer's hair can be tucked into the lower fabric chamber 30 by the wearer pulling at least a portion of the band 12 away from the wearer's head to create a gap, while at least another portion of the band 12 is secured to the wearer's head”, [0019], figures 1 and 2, see also [0016]).
Regarding claim 22, Didier teaches, wherein the pocket portion is a parallelepipedal shape (5 is a parallelepipedal shape, [0021], figures 1).
Didier fails to explicitly teach, wherein the pocket portion is square with round edges.
Clarke, a head cover, Abstract, teaches, wherein the pocket portion is square with round edges (30 is square with round edges, annotated figure 6, see also [0022], [0023]).
Therefore it would have been obvious to one skilled in the art prior to the filing
.

Claims 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Didier (2007/0056079) in view of Duffin (2012/0030858).
Regarding claim 20, Didier teaches, wherein the pocket portion fastener is configured to be optionally attached to the head portion fastener without a twisting of the pocket wall about the long axis (9b is configured to be optionally attached to the head portion fastener protects and fully encases hair received therein, [0021], [0030], figures 1-5).
Didier fails to teach, wherein the pocket portion fastener is configured to be optionally attached to the head portion fastener without a twisting of the pocket wall about the long axis.
Duffin, a head covering with fasteners, Abstract, [0063], teaches, wherein the pocket portion fastener is configured to be optionally attached to the head portion fastener without a twisting of the pocket wall about the long axis (44 is configured to be optionally attached to 42 without a twisting of 12 about the long axis, “The illustrated cylindrical member 12 includes a coupling member 42 disposed about a first end 18 of the cylindrical member 12.  The cylindrical member 12 includes a receiving member 44 disposed about a second end 22 of the cylindrical member 12.  The coupling and receiving members 42 and 44 may be mated devices that selectably couple one to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair cap of Didier to have the pocket portion fastener attached to the head portion fastener without a twisting of the pocket wall about the long axis as taught by Duffin; in order to provide a hair cap where “Advantageously, a sleeve does not require a user to twist or tangle their hair during the use thereof”, [0065]. 
Regarding claim 29, Didier teaches, a hair cap for protecting a wearer's hair (figure 1), the hair cap comprising: a head portion configured to fit about a wearer’s head (4 is configured to fit about a wearer’s head, [0021], figure 1), the head portion comprising: an exterior surface of the head portion; Page 6 of 10Continuation of Appl. No. 14/282,139Preliminary Amendment Dated March 7, 2020Attorney Docket No. 2022-252-31001-US-01a head portion fastener, wherein the head portion fastener is attached to the exterior surface of the head portion, or the head portion fastener is attached to a tab and the tab attached to the exterior surface of the head portion (“the fastening means consist of a system of press studs 9a, 9b.  The male 
Didier fails to teach, such that an optional attachment of the pocket portion fastener to the head portion fastener comprises an attachment of an exterior surface of the pocket portion to the head portion without requiring a twisting of the pocket wall about the long axis.
Duffin, a head covering with fasteners, Abstract, [0063], teaches, such that an optional attachment of the pocket portion fastener to the head portion fastener comprises an attachment of an exterior surface of the pocket portion to the head portion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair cap of Didier to have the pocket portion fastener attached to the head portion fastener without a twisting of the pocket wall about the long axis as taught by Duffin; in order to provide a hair cap where . 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Didier (2007/0056079) in view of Cole (4,683,596).
Regarding claim 28, Didier teaches, wherein the band comprises a drawstring apparatus.
Didier fails to teach, wherein the band comprises a drawstring apparatus.
Cole, a hair cap, teaches, wherein the band comprises a drawstring apparatus (“A casing 12 is secured along the circular edges of sheet 16 and contains a drawstring tensioning band 11 having an elastic portion 13 and tie end portions 14. Tie end portions 14 extend from the casing 12 so that they may be pulled to adjust and gather the cap about the face and neck of the wearer”, Col. 2 ln. 36-42, “Distinct advantages are achieved by the drawstring tensioning band 11 having an elastic portion 13 and tie end portions 14. The drawstring tensioning band 11 includes both the elastic and tie end portions to maximize adjustment of the hair cap around the face and neck”, Col. 2 ln. 53-58, therefore, 11 comprises 14,  figures 1-4, see also Col. 2 ln. 53-58, Examiner notes: 11 comprises both the elastic 13 and the drawstring apparatus 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the band of Didier the drawstring apparatus as taught by Cole; in order to provide a “drawstring tensioning band 11 [that] includes both the elastic and tie end portions to maximize adjustment of the hair cap around the face and neck”, Col. 2 ln. 53-58.


    PNG
    media_image1.png
    558
    446
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    541
    416
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    545
    366
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. 2,497,892 by Klar discloses a hair cap with an opening having a drawstring.
2. Des 412,234 by Cox discloses a pocket portion fastener at an inner side of the pocket wall/pocket portion.
3. 5,365,613 by Henegan discloses a pocket portion fastener at an outer side of the pocket wall/pocket portion.
4. 6,427,251 by Leach discloses a hair cap that brings the wearer’s hair up off of their shoulders without twisting the hair cap.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732